DETAILED ACTION
1	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/03/2022 has been entered.
2	The nonstatutary double patenting rejection of the claims is maintained for the reasons set forth in the previous Office action that mailed on June 12, 2019.
3	Claims 16-35 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saunier et al. (WO’ 640 A2) in view of Schmitt et al. (US’ 926 A1) is maintained for the reasons set forth in the previous Office action that mailed on June 12, 2019.
NEW GROUND OF REJECTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 16, 31 and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a New Matter rejection. 
Applicant’s amendment filed 4/05,2022 points to the specification at page 27, lines 35-36 and page 28 lines 1-16 for support for the newly added limitations “wherein, if present” and “is only chosen from” as claimed in claims 16, 31 and 32.  However, the claimed specification does not provide a clear support of “wherein, if present” and “is only chosen from”.   The instant claims now recite limitations which were not clearly disclosed in the specification and recited in the claims as originally filed.
Response to Applicant’s Arguments
4	Applicant's arguments filed 5/03/2022, have been fully considered but they are not persuasive. 
With respect to the nonstatutary double patenting rejection of the claims, applicant 
argued that Saunier cannot be relied upon to maintain a prima facie case of obviousness and thus, applicant request withdrawn of the rejection and allowance of the claims.
	The examiner respectfully, disagrees with the above argument because Saunier et al. (WO’ 640 A2) clearly teaches and discloses the claimed oxidation dyes include para-phenylenediamines as optionally recited in (C) in the amended claims 16, 31 and 32 (see page 35, lines 12-38) and wherein the optional language in the amended claims does not exclude  para-phenylenediamine compound of the formula (I) as taught by Saunier et al. (WO’ 640 A2).  
With respect to the rejection of the claims under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saunier et al. (WO’ 640 A2) in view of Schmitt et al. (US’ 926 A1), applicant argued that Saunier et al. (WO’ 640 A2) teaches secondary para-phenylenediamine oxidation bases chosen form the compound of formula (I). The applicant also argued that the para-phenylenediamine compound of the formula (I) of Saubier is excluded from the optional oxidation dyes recited in the claims.
The examiner respectfully, disagrees to the above arguments because the amended claims recite optional oxidation dyes selected from the claimed species and wherein these species are taught by the primary reference (WO’ 640 A2, at page 35, paragraphs 1 and 2). Further, the language of the amended claimed “optionally” and “if present” does not necessarily exclude the oxidation dye of the formula (I) that taught by the primary reference (WO’ 640 A2). Further, the limitation “optionally, a para-phenylenediamine oxidation base” in the amended claims, would be interpreted by one of ordinary skill in the art that the claimed composition does not necessarily require any para-phenylenediamine oxidation bases to be presented or to be included in the claimed composition OR the claimed composition does require the presence of para-phenylenediamine oxidation dyes without excluding the oxidation dyes of the prior art reference based on the recitation in the claimed specification (see page 27, lines 35-36 and page 28 lines 1-16 ). Accordingly, the amended claims stand rejected for the reasons set forth in the previous Office action that mailed on June 12, 2019.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315.  The examiner can normally be reached on Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EISA B ELHILO/Primary Examiner, Art Unit 1761